DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14, 18-19, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (WO2016052304) via the English equivalent (US20170219298) in view of Kawakubo (US20030155109).
Regarding claim 13, Tsutsui teaches a heat exchanger (Fig. 17) comprising: flat pipes (31) arranged side by side in a predetermined step direction, each of the flat pipes comprising a passage for refrigerant; and a header collecting pipe (50) connected to the flat pipes and that extends along the predetermined step direction, wherein the header collecting pipe includes: a flat pipe-side header forming member (60) into which the flat pipes are inserted; and an opposite-side header forming member (65) that faces the flat pipe-side header forming member, wherein an internal space exists between the flat pipe-side header forming member and the opposite-side header forming member, when viewed along the predetermined step direction: the flat pipe-side header forming member has a flat pipe-side curved portion (603) protruding toward the flat pipes, and the opposite-side header forming member has an opposite-side curved portion (653) protruding toward a side away from the flat pipes, and an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion, the header collecting pipe further includes an intermediate-side header forming member (70) interposed between the flat pipe-side header forming member (60) and the opposite-side header forming member (65).

Tsutsui does not teach an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion, the opposite-side header forming member further includes an opposite-side straight portion extends straight from an end of the opposite-side curved portion when viewed along the predetermined step direction, is joined to the flat pipe-side header forming member and does not face the internal space .

Kawakubo teaches (see Fig. 13) an inner diameter (diameter of 151) of the opposite-side curved portion (150) is smaller than an inner width of the flat pipe-side curved portion (width of 160) the opposite-side header forming member (150) further includes an opposite-side straight portion extends straight from an end of the opposite-side curved portion when viewed along the predetermined step direction, is joined to the flat pipe-side header forming member (see two opposite straight portions of 150 on either side of 154) and does not face the internal space (see two opposite straight portions of 150 on either side of 154 facing to the left of Fig. 13), in order to decrease the surface area of the flow section enhancing the pressure strength (¶[0007] & [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsutsui to include the small diameter opposite-side curved portion having straight portions extending therefrom, thereby providing an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion, in order to decrease the surface area of the flow section enhancing the pressure strength (¶[0007] & [0046]).
Regarding claim 14, Tsutsui teaches the limitations of claim 13, and Tsutsui as modified further teaches the inner diameter of the flat pipe-side curved portion (603) is larger than a width of each of the flat pipes (31), and Kawakubo further teaches the inner diameter of the opposite-side curved portion (diameter of 151) is smaller than the width of each of the flat pipes (110).
Regarding claim 18, Tsutsui teaches the limitations of claim 13, and Tsutsui as further teaches the intermediate-side header forming member (70) partitions the internal space into a flat pipe-side space and an opposite-side space, the flat pipe-side space is on a side between the intermediate-side header forming member and the flat pipe-side header forming member, the opposite-side space is on a side between the intermediate-side header forming member and the opposite-side header forming member, and the header collecting pipe has a loop structure (see loop in Fig. 14) in which the refrigerant flows back and forth between the flat pipe-side space and the opposite-side space.
Regarding claim 19, Tsutsui teaches the limitations of claim 13, and Tsutsui as modified does not teach the inner diameter of the opposite- side curved portion is 0.5 to 0.75 times the inner diameter of the flat pipe-side curved portion, however, Kawakubo further teaches decreasing the surface area of the flow section enhances the pressure strength (¶[0007] & [0046]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the inner diameter of the opposite- side curved portion is 0.5 to 0.75 times the inner diameter of the flat pipe-side curved portion, in order to decrease the surface area of the flow section enhancing the pressure strength (¶[0007] & [0046]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 22, Tsutsui teaches the limitations of claim 13, and Tsutsui as modified further teaches when viewed along the predetermined step direction, the intermediate-side header forming member (70) includes an intermediate-side straight portion (71) extending straight along the opposite-side straight portion, and a length of the intermediate-side straight portion (see two opposite straight portions of 150 on either side of 154 of Kawakubo) is equal to or greater than a length of the opposite-side straight portion (71 extends across the entire length of the header, and thus as modified would be greater in length than the straight portions of Kawakubo).
Regarding claim 24, Tsutsui further teaches an air conditioner comprising the heat exchanger according to claim 13 (¶[0055-0057]).
Regarding claim 25, Tsutsui teaches the limitations of claim 13, and Tsutsui as further teaches the predetermined step direction is an up-down direction of the heat exchanger (Fig. 17).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (WO2016052304) via the English equivalent (US20170219298) in view of Kawakubo (US20030155109) and Gowan (US20030085030).
Regarding claim 23, Tsutsui teaches the limitations of claim 13, and Tsutsui does not teach the opposite-side header forming member is thinner than the flat pipe-side header forming member.
Gowan teaches the opposite-side header forming member is thinner than the flat pipe-side header forming member (¶[0011] “header is thicker than the concavely curved part, which forms the tank”), in order to improve the burst strength (¶[0011]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsutsui to include the thinner opposite-side header forming member of Gowan, in order to improve the burst strength (¶[0011]).
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
	Applicant argues, pointing to Fig. 12-13 of Kawakubo, the intermediate plate section has a portion of a surface facing the internal space, and thus does not read on the opposite side straight portion does not face the internal space.
	Examiner respectfully traverses these arguments.  Applicant’s arguments are not commensurate in scope with the claims, and further are inconsistent with Applicant’s own disclosure.  While Applicant appears to suggest that no surface of the straight portion may be exposed to the internal space, or face it, this is not recited in the claim.  Examiner further contends the claim language, read in light of the Applicant’s disclosure, does not preclude the intermediate plate of Kawakubo from reading on the claim.  Specifically, as seen in Fig. 10, the straight portion of Applicant’s disclosure has a surface thereof that “does not face the internal space” and another surface thereof, that “does face the internal space.”  It is thus unreasonable, to suggest that the claim precludes the interpretation relied upon above, as this would contradict Applicant’s disclosure (see also MPEP 2173.01).  It is also noted “face” is given its plain meaning, consistent with the disclosure “to be positioned with the face or front facing towards something,” in the instant case, Applicant has failed to define which “front or face” of the straight portion is not facing the internal space, nor redefined the term to contradict its plain meaning.  
	For at least the reasons stated above, Applicant’s arguments are considered unpersuasive and the rejection is maintained. 
	
    PNG
    media_image1.png
    715
    791
    media_image1.png
    Greyscale

Annotated Fig. 10 of the instant Application
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763